DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendments and arguments filed 1/18/21 are acknowledged and entered.  Claims 2-5, 7, 9-20, 28-29, and 33 are cancelled. New claims 36-38 are added. Claims 1, 21-23, 30, and 32 are amended. Claims 1, 6, 8, 21-27, 30-32 and 34-38 are pending. Claims 1, 6, 8, 21-27, 30-32 and 34-38 are currently under consideration for patentability under 37 CFR 1.104.

	Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The filing of a new sequence listing on 1/18/21 that has been accepted and the amendments to the specification place the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825. 

Objections Withdrawn
The objection to Claims 21-23, 32, and 34 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims is withdrawn in light of applicant’s amendments to the claims. The objection to claim 2 is rendered moot by cancellation of the claim. 

Claim Rejections Withdrawn
The rejection of claims 7, 28, and 29 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is rendered moot by cancellation of the claims.   

The rejection of claims 1, 6, 8, 24-27, 30-31 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for new matter is withdrawn in light of applicant’s amendments thereto. The rejection of claims 28 and 29 is rendered 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Fortney on 4/20/21.
The application has been amended as follows: 
In the claims: 
In claim 21, the phrase “DAFP-1 (SEQ ID NO:1)” is amended to read “SEQ ID NO:1 (DAFP-1)”.
Claim 24 is amended to read as follows: 
24. The composition of Claim 1, wherein the non-antifreeze protein is a nutrient or food protein selected from the group consisting of whey proteins, tofu proteins, meat proteins, milk proteins, and fermented yogurt proteins.
In claim 25, the phrase “milk, and fermented yogurt beverages” is amended to read “milk, whey powder, and fermented yogurt beverages”
In claim 30, the phrase “wherein a ratio of a mass of the AFP to a volume of the composition” is amended to read “wherein the ratio of the mass of the AFP to the volume of the composition”. 
In claim 32, the phrase “SEQ ID NO: 3 (DAFP-4) and SEQ ID NO: 4 (DAFP-6)” is amended to read “SEQ ID NO: 3 (DAFP-4) or SEQ ID NO: 4 (DAFP-6)”. 
In claim 36, the phrase “SEQ ID NO: 3 (DAFP-4) and SEQ ID NO: 4 (DAFP-6)” is amended to read “SEQ ID NO: 3 (DAFP-4) or SEQ ID NO: 4 (DAFP-6)”. 

Conclusion
Claims 1, 6, 8, 21-27, 30-32 and 34-38 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        4/20/21


/BRIAN GANGLE/Primary Examiner, Art Unit 1645